Citation Nr: 1455207	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-14 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right ankle disability.

2.  Entitlement to a separate compensable rating for a right foot disability resulting from the service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from August 1979 to June 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in November 2013.  A transcript of that hearing has been associated with the record. 

This case was previously before the Board in June 2014, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


REMAND

The Board finds that additional development is required before the claims on appeal are decided.  

In a November 2014 statement, the Veteran's representative indicated that the Veteran was under-rated for a right ankle disability because the Veteran had symptoms of a right foot disability, to include numbness and swelling, resulting from the service-connected right ankle disability that were not adequately considered in the rating assigned.  The Board notes that should the Veteran actually be found to have symptoms that constitute a separate foot disability resulting from his right ankle disability, he would be entitled to a separate rating for those symptoms so long as they did not overlap with those symptoms used to support the rating he receives for his right ankle disability.  

Therefore, the Board finds that the issue of whether the Veteran is entitled to a higher rating for his right ankle disability is inextricably intertwined with the issue of whether he is entitled to a service connection and a separate rating for a right foot disability.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Further, the Veteran should be provided a new VA examination by an orthopedist or a podiatrist to determine the current level of severity of all impairment resulting from his service-connected right ankle disability, to specifically include any symptoms pertaining to the right foot.  

Additionally, current treatment records should be identified and obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination by an orthopedist or a podiatrist to determine the current level of impairment resulting from a service-connected right ankle disability, to include any symptoms pertaining specifically to the right foot.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.

3.  Then, readjudicate the claims on appeal, to specifically include whether the Veteran is entitled to a separate compensable rating for a right foot disability.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

